By the Court,
Sweeney, C. J.:
This is an appeal from an order of the Second judicial district court of the State of Nevada in and for Washoe County from a certain judgment entered in that court in favor of the respondents dismissing this cause, for the reason that the plaintiff refused to amend after a demurrer had been sustained.
Upon an appeal from said order being perfected to this court, a motion to dismiss said appeal was interposed by the attorneys for respondents upon the ground that the appeal had not been prosecuted with due or any diligence upon the part of said appellant, and upon the further ground that no controversy now remains to be determined by- said appeal, and that the defendants David T. Jones and Mrs. David T. Jones, his wife, two of the necessary parties to the action, were dead.
An affidavit stating that there is no controversy to be determined by this appeal having been presented to the court, it is ordered that the appeal be dismissed, subject *249to the right of the appellant or legal representative to move to have the appeal reinstated at any time within thirty days after receiving notice that the appeal has been dismissed.